

116 HR 6506 IH: To amend the Small Business Act to modify the paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6506IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Kilmer (for himself, Ms. Herrera Beutler, and Ms. Dean) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to modify the paycheck protection program, and for other purposes.1.Extension of period of the paycheck protection programSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking June 30, 2020 and inserting the date that is 30 days after the date on which the Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak (issued March 13, 2020) no longer has force or effect.2.Additional amounts under the paycheck protection program(a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following new subparagraph:(S)Additional amounts(i)In generalDuring the covered period, an eligible recipient that received a covered loan under this paragraph may request an additional amount from the lender of such covered loan not earlier than 6 weeks and not later than 8 weeks after the origination of the covered loan. (ii)Amount; termsSuch additional amount shall not be greater than the amount of the covered loan and shall be subject to the same terms as the covered loan.(iii)Subsequent additional amountsDuring the covered period, an eligible borrower that receives an additional amount under this subparagraph may request a subsequent additional amount not earlier than 6 weeks and not later than 8 weeks after the disbursement of the initial additional amount..(b)Forgiveness of additional amountsSection 1106(a)(1) of the CARES Act (Public Law 116–136) is amended by inserting , including any additional amount under subparagraph (S) of such paragraph after section 1102.3.Extension of deferral Section 7(a)(36)(M)(ii)(II) of the Small Business Act is amended—(1)by striking 6 months and inserting 1 year; and(2)by striking , and not more than 1 year.4.Direct appropriation for the paycheck protection programThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until the date that is 30 days after the date on which the Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak (issued March 13, 2020) no longer has force or effect, for an additional amount $900,000,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of guaranteed loans as authorized under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102(a) of the CARES Act (Public Law 116–136).